DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election of claims 10-20 drawn to Group I in the reply filed on 07/18/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Specification
The disclosure is objected to because of the following informalities:
 “…The user-provided sleep score, which may also be referred to herein as a "user-indicated sleep score" or a "user-indicated sleep score," is provided to computing system(s)  …” in para. [34] needs to be corrected.  A suggested correction is -- The user-provided sleep score, which may also be referred to herein as 
“…In one embodiment, each subsystem includes one or more computer programs that, when execute, cause one or more functionalities of the subsystems to be performed…” in para. [36] needs to be corrected.  A suggested correction is -- In one embodiment, each subsystem includes one or more computer programs that, when [[execute]] executed, cause one or more functionalities of the subsystems to be performed--.
“…For example, the obtained user-indicated sleep scores may for one week of sleep sessions …” in para. [51] needs to be corrected.  A suggested correction is -- For example, the obtained user-indicated sleep scores may be for one week of sleep sessions --.
 “…FIG. 7 includes an illustrative graph 700 of a applicable to determining a sleep session score value based on a duration of N3 sleep…” in para. [73] needs to be corrected.  A suggested correction is -- FIG. 7 includes an illustrative graph 700 [[of a]] applicable to determining a sleep session score value based on a duration of N3 sleep--.
“At operation 1606, a second subset of the first set of vectors is determined. The second subset of vectors includes those vectors from the first set of vectors that satisfy a second criterion. In one embodiment, the first criterion corresponds to a next ninety percent correlation/fitness values. In other words, the second subset of vectors includes all of the vectors from the first set of vectors that are not included within the first subset of vectors, and thus have a fitness value that is not within the top ten percent of the correlation/fitness values based on the rank” in para. [111] needs to be corrected. A suggested correction is --At operation 1606, a second subset of the first set of vectors is determined. The second subset of vectors includes those vectors from the first set of vectors that satisfy a second criterion. In one embodiment, the [[first]] second criterion corresponds to a next ninety percent correlation/fitness values. In other words, the second subset of vectors includes all of the vectors from the first set of vectors that are not included within the first subset of vectors, and thus have a fitness value that is not within the top ten percent of the correlation/fitness values based on the rank--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims are objected to because of the following informalities:  
Claim 20 is objected to for ending with end of sentence punctuation i.e. a period.
Claim 10 lines 16-18 “for each vector of the second set of vectors, determine a correlation value associated with the vector such that the correlation value for the vector indicates an amount of a correlation between the vector and the user-indicated sleep score” needs to be corrected.  A suggested correction is positive recitation of this limitation for example as follows:  – for each vector of the second set of vectors, determine a correlation value associated with the vector[[ such that]], wherein the correlation value for the vector indicates an amount of a correlation between the vector and the user-indicated sleep score–to avoid issues that arise from intended result recitation and interpretation. 
Claim 19 lines 14-17 “means for determining, for each vector of the second set of vectors, a correlation value associated with the vector such that the correlation value for the vector indicates an amount of a correlation between the vector and the user-indicated sleep score” needs to be corrected.  A suggested correction is positive recitation of this limitation for example as follows:  – means for determining, for each vector of the second set of vectors, a correlation value associated with the vector[[ such that]], wherein the correlation value for the vector indicates an amount of a correlation between the vector and the user-indicated sleep score–to avoid issues that arise from intended result recitation and interpretation. 
Claim 10 line 11 and claim 19 line 8 “a user-indicated sleep score” needs to be corrected. A suggested correction is –a subjective user-indicated sleep score--.
Claim 19-20 needs to be amended as follows to avoid issues that arise from intended use recitation and interpretation: 
CLAIM 19. A system configured to optimize sleep score parameters, the system comprising: means for obtaining, configured to obtain a first set of vectors, wherein each vector of the first set of vectors comprises parameter values of sleep-related parameters for calculating a sleep score; means for determining, configured to determine for each vector of the first set of vectors, a correlation value associated with the vector, the correlation value for the vector indicating an amount of a correlation between the vector and a user-indicated sleep score associated with a set of parameter values representative of a sleep metric of the user; means for generating, configured to generate a second set of vectors based on (i) a first subset of the first set of vectors having correlation values that satisfy a first criterion, and (ii) a second subset of the first set of vectors having correlation values that satisfy a second criterion; means for determining, configured to determine for each vector of the second set of vectors, a correlation value associated with the vector such that the correlation value for the vector indicates an amount of a correlation between the vector and the user-indicated sleep score; and means for assigning, configured to assign for each parameter of the sleep-related parameters, a parameter value of a given vector of the second set of vectors to the parameter of the sleep-related parameters based on the correlation values associated with the second set of vectors.
CLAIM 20. The system of claim 19, further comprising: means for selecting, configured to select the given vector of the second set of vectors based on the given vector being associated with a correlation value indicating a greatest amount of correlation with respect to the user-indicated sleep score relative to correlation values associated with other vectors of the second set of vectors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are any link between the function of the preamble of the claim and the structures forming the body of the claim.  That is, it is unclear how the structure defining the system in the body of the claim forms a system configured to optimize sleep score parameters as none of the memory and one or more processors are defined in the claim body as doing anything clearly related to optimization of sleep score parameters. Examiner suggests including optimization limitations of dependent claim 13 and/or claim 17 and/or claim 18 into independent claim 10 to cure the noted issue. Similarly, claim 11-12, 14-16 fail to define any relationship between them and the other elements of the system. Claims 11-12, 14-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure this specific 35 U.S.C. 112(b) issue in the base claim 10.
Claim 10 recites the “the first set of vectors comprises parameter values of sleep-related parameters for calculating a sleep score” which renders the claim unclear. More specifically, the vector data structure, the type of structure/elements of the vector are unspecified and the sleep score parameters, sleep score types or what subjective/objective parameters the sleep score is based on are unspecified as well which renders this claim unclear and vague. Some suggestions to cure the noted issues are as follows: [a] qualifying the recited vector as in fig. 2, [59], and [100] as a “chromosome binary vector”; [b] qualifying “sleep score” as in [36] “sleep score deductions and/or sleep score bonuses… are used to compute a particular sleep score ”, [48-49] “Equation 1”, [89] (“A total sleep session score value…accounting for any deductions and/or bonus identified for a particular user's sleep session”); and [c] include sleep parameters and factors as supported in instant application [36] (“sleep architecture, sleep continuity, a sleep onset, and/or a sleep wakeup time are all exemplary types of metrics”), fig. 2 and [59] (“a chromosome vector generated based on a plurality of sleep-related parameters used for various sleep factors to calculate a sleep score…factors used to compute a sleep score for a user …include a total sleep time ("TST") factor 206, a wake after sleep onset ("WASO") factor 208, a sleep onset latency ("SOL") factor 210, a sleep disruption factor 212, an N3 duration factor 214, a REM duration factor 216, a regularity factor 218, and a bonus factor 220. Each of factors 206-220 contribute to a calculated sleep score for a user… each of factors 206-218 are subtracted from an initial sleep score (e.g., 100), while bonus factor 220 is added to the initial sleep score, as detailed in Equation 1”).
Claim 10 in line 14 recites “a first criterion” and in line 15 “a second criterion” which render the claim unclear. It is not clear as to what parameters or values each criterion is based on, whether it is computed threshold or whether the criterion is based on static factors like age of the subject or whether it is based on population metrics. Examiner suggests further qualifying “a first criterion” and “a second criterion” with limitations recites in dependent claim 14 that are supported in instant application disclosure para. [110-111] i.e. “the first criterion corresponds to a top ten-percent most "fit" correlation values… based on the ranked correlation values in terms of the fitness value associated therewith, the top ten percent of the fitness values are selected” and  “a second criterion… corresponds to a next ninety percent correlation/fitness values… the second subset of vectors …have a fitness value that is not within the top ten percent of the correlation/fitness values based on the rank.” Claims 11-13 and 15-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure this specific 35 U.S.C. 112(b) issue in the base claim 10.
Claim 17-18 recite the term “correlation criterion” which render the claim unclear. More specifically, it is unclear as to “criterion” is threshold value, computed value, subjective indicator, objective threshold, threshold based on population metrics, static/predetermined value or what factors and parameters, criterion is based on.
Claim 19 is rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are any link between the function of the preamble of the claim and the structures forming the body of the claim.  That is, it is unclear how the structure defining the system in the body of the claim forms a system configured to optimize sleep score parameters as none of “means for obtaining a first set of vectors”, “means for determining”, “means for generating a second set of vectors”, “means for assigning” are defined in the claim body as doing anything clearly related to optimization of sleep score parameters. Examiner suggests further including optimization limitations of dependent claim 20 to cure the noted issue.
Claim 19 recites the “the first set of vectors comprises parameter values of sleep-related parameters for calculating a sleep score” which renders the claim unclear. More specifically, the vector data structure, the type of structure/elements of the vector are unspecified and the sleep score parameters, sleep score types or what subjective/objective parameters the sleep score is based on are unspecified as well which renders this claim vague. Some suggestions to cure the noted issues are as follows: [a] qualifying the recited vector as in fig. 2, [59], and [100] as a “chromosome binary vector”; [b] qualifying “sleep score” as in [36] “sleep score deductions and/or sleep score bonuses… are used to compute a particular sleep score ”, [48-49] “Equation 1”, [89] (“A total sleep session score value…accounting for any deductions and/or bonus identified for a particular user's sleep session”); and [c] include sleep parameters and factors as supported in instant application [36] (“sleep architecture, sleep continuity, a sleep onset, and/or a sleep wakeup time are all exemplary types of metrics”), fig. 2 and [59] (“a chromosome vector generated based on a plurality of sleep-related parameters used for various sleep factors to calculate a sleep score…factors used to compute a sleep score for a user …include a total sleep time ("TST") factor 206, a wake after sleep onset ("WASO") factor 208, a sleep onset latency ("SOL") factor 210, a sleep disruption factor 212, an N3 duration factor 214, a REM duration factor 216, a regularity factor 218, and a bonus factor 220. Each of factors 206-220 contribute to a calculated sleep score for a user… each of factors 206-218 are subtracted from an initial sleep score (e.g., 100), while bonus factor 220 is added to the initial sleep score, as detailed in Equation 1”).
Claim 19 in line 11 recites “a first criterion” and in line 12-13 “a second criterion” which render the claim unclear. It is not clear as to what parameters or values each criterion is based on, whether it is computed threshold or whether the criterion is based on static factors like age of the subject or whether it is based on population metrics. Examiner suggests further qualifying “a first criterion” and “a second criterion” with subject-matter as in dependent claim 14 (“wherein the means for determining is further configured to: determine a rank of the correlation values associated with the first set of vectors, wherein the first criterion corresponds to a first percent of the correlation values based on the rank of the correlation values, and wherein the second criterion corresponds to a second percent of the correlation values based on the rank of the correlation values”) that are supported in instant application disclosure para. [110-111] i.e. “the first criterion corresponds to a top ten-percent most "fit" correlation values… based on the ranked correlation values in terms of the fitness value associated therewith, the top ten percent of the fitness values are selected” and  “a second criterion… corresponds to a next ninety percent correlation/fitness values… the second subset of vectors …have a fitness value that is not within the top ten percent of the correlation/fitness values based on the rank.” Claim 20 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure this specific 35 U.S.C. 112(b) issue in the base claim 19.
Dependent claims 10-18 and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 10-18 and 20 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 limitations “means for obtaining a first set of vectors” in line 3,  “means for determining” in line 6 and line 14, “means for generating a second set of vectors” in line 10, “means for assigning” in line 18 , each have been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means” coupled with functional language (for example in claim 19 line 3 “obtaining a first set of vectors”) without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112(f), claim 19 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “one or more processors of the computing system” as shown in fig. 1A, [05], [26], [29], [35-36].  
Claim 20 limitation “means for selecting the given vector of the second set of vectors” in line 2 has been interpreted under 35 U.S.C. 112(f), because it uses a non-structural term “means” coupled with functional language “selecting the given vector of the second set of vectors” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112(f), claim 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “one or more processors of the computing system” as shown in fig. 1A, [05], [26], [29], [35-36].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
Contingently Allowable Subject-Matter
As per independent claims 10 and 19, independent claims 10 and 19 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 11-18 and 20, dependent claims 11-18, and 20 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 11-18 and 20, dependent claims 11-18 and 20 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 10, the prior art of record fails to disclose or render obvious a system for optimizing sleep score parameters the system comprising: memory; and one or more processors configured by machine-readable instructions stored by the memory to: obtain a first set of chromosome binary vectors including all the other features, structures, specific arrangement and combination of features and structures in independent Claim 10. 
As per independent Claim 19, the prior art of record fails to disclose or render obvious a system configured to optimize sleep score parameters, the system comprising… means for determining, for each chromosome binary vector of the first set of vectors, a correlation value associated with the vector, the correlation value for the vector indicating an amount of a correlation between the vector and a user-indicated sleep score associated with a set of parameter values representative of a sleep metric of the user  including  all the other features, structures, specific arrangement and combination of features and structures in independent Claim 19. 
Prior art US 20140076318 A1 to Flower et al. discloses systems and/or methods for assessing the sleep quality of a patient in a sleep session. Data is collected from the patient and/or physician including, for example, sleep session data in the form of one or more physiological parameters of the patient indicative of the patient's sleep quality during the sleep session, a subjective evaluation of sleep quality, etc.; patient profile data; etc. A sleep quality index algorithm, which optionally may be an adaptive algorithm, is applied, taking into account some or all of the collected data. Sleep quality data may be presented to at least the patient, and it may be displayed in any suitable format (e.g., a format useful for the patient to be appraised on the progress of the treatment, a format useful for a sleep clinician to monitor progress and/or assess the effectiveness of differing treatment regimens, etc.). Flower in fig. 4-6 and [0140-0143] discloses adaptation of sleep quality scores and weighting wherein  the calculation of sleep quality scores are adjusted over time by varying the relative weightings and/or presence of certain variables and thus, the optimal values for calculation of the scores for the measured sleep session parameters may be modified by correlation of the subjective data results against the physiological data for the previous sleep session or sessions, as the system evolves to "learn" the exact criteria that corresponds to healthy sleep for the individual patient.
Prior art US 20050209511 A1 to Heruth et al. for disclosing a programming device, determines when a patient is attempting to sleep. When the device determines that the patient is attempting to sleep, the device determines values for one or more metrics that indicate the quality of a patient's sleep based on at least one physiological parameter of the patient. A clinician may use sleep quality information and patient activity information presented by a programming device to, for example, evaluate the effectiveness of therapy delivered to the patient by the medical device.
US 20050042589 A1 to Hatlestad et al. for disclosing a sleep quality assessment approach that involves collecting data based on detected physiological or non-physiological patient conditions. Sleep quality is evaluated using the collected data by patient-external sleep quality processor. One approach to sleep quality evaluation involves computing one or more summary metrics based on occurrences of movement disorders or breathing disorders i.e. disruptions during sleep.
US 20040087878 A1 to Krausman et al. for disclosing a method and an apparatus for scoring the quality of sleep experienced by a subject wearing the apparatus for a specified period. This sleep monitoring apparatus includes a motion sensor that quantifies the temporal variation in the subject's motion, an analog to digital converter to sample the sensor data, a microprocessor with embedded programmable memory to store control and processing firmware, a memory device for data storage, a display means, and a switch for staring and resetting the device. The firmware for this apparatus: (i) directs the microprocessor to sample sensor output at a prescribed time interval and to temporarily store this data in the memory device, (ii) directs the microprocessor to analyze the temporarily stored data to compute a sleep score based on the magnitude of movements recorded during the monitoring period, and (iii) controls the operation of the display means. Upon termination of the sleep period, the apparatus' display means will display a sleep score based on a scale of 0 to 100. A high score indicates restful sleep (very low movements), while a low score indicates excessive restlessness during the monitored sleep period.
US 20160045035 A1 to Van Erlach for disclosing sleep optimization a method and system enabling delivery of a sleep therapy type. The method includes receiving a value of a parameter measured by physical sensors while a mammal is in contact with a first subset of the physical sensors. A second subset of the physical sensors, whose received value differs from a predetermined reference value of an environmental parameter, is determined. A physical part subset of the second subset, corresponding to a specified body part, is determined by utilizing the second subset and virtual data for identifying virtual sensors spatially distributed to map a space occupied by the mammal's body parts. In response, a therapy device positioned in sufficiently close proximity to the specified body part to effectively deliver the specified therapy type to the specified body part is determined and a control signal is generated and transmitted to the therapy device for sleep optimization.
US 20100099954 A1 to Dickinson et al. for disclosing sleep coaching system and method for a user to monitor and/or modify his or her sleep, the system comprising a sensor for sensing a physiological signal of a sleeping user such as an EEG, computer memory databases for storing user and sleep-related data and advice, and a processor that generates a set of advice to improve user sleep satisfaction based on the user and sleep-related data.
US 20070287930 A1 to Sutton for disclosing a system including: a monitor for monitoring a user's sleep cycles; a processor which counts the sleep cycles to provide a sleep cycle count and which selects an awakening time according to a decision algorithm including the sleep cycle count as an input. Use of the sleep cycle count as an input to the decision algorithm advantageously enables a user to more fully control and optimize his or her personal sleeping behavior.
Prior art US 20180229040 A1 to Srivastava et al. discloses in at least fig. 3 and [0043-0044] system comprising a sleep monitoring circuit configured to sense one or more sleep signals from the patient and to determine a sleep state of the patient using the one or more sleep signals. The one or more sleep signals may include one or more physiological signals corresponding to the sleep state of the patient. 
However, patentable subject-matter of independent device/system claim 10 and claim 19 has neither been disclosed nor is rendered obvious by the prior art of record.
Additionally, as per dependent claims 11-18, dependent claims 11-18 would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim 10.
Additionally, as per dependent claims 20, dependent claim 20 would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim 19.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20100197996 A1 to Cornel for disclosing a system and a method for dynamically manipulating the sleep architecture toward treating sleep disorders, such as apnea, hypopnea, snoring, and improving sleep quality and the state of alertness and pattern behavior of a subject, said system and method comprising: sensory stimulation generators, monitoring means for measuring subject's physiological conditions and the environmental conditions. The sensory stimulation activation is based upon an interactive session algorithm, said algorithm include state analyzing module for analyzing user's state of alertness or phase therein according to sampled measurement of the subject physiological conditions, and local and global convergence algorithms for determining the stimulation activation parameters accordingly. Cornel’s system and method collects data about the state of the patient and of the sleeping environment, and adjusts the stimulation protocols in real time, in order to achieve specific predetermined targets. This prior art is similar in terms of biometric based sleep parameter monitoring, algorithm based adaptive sleep metric computation in order to improve sleep quality to that disclosed.
US 20050197590 A1 to Osorio et al., US 20190247650 A1 to Tran and US 20040068199 A1 to Echauz et al. disclose use of chromosome vectors genetic algorithm and/or evolutionary algorithms to optimize and select biometric EEG parameters similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        August 12, 2022